 

SPIN-OFF AGREEMENT

 

THIS SPIN-OFF AGREEMENT (this “Agreement”) is entered into as of this 18 day of
November, 2014, by and among Gold Torrent, Inc., a Nevada corporation (the
“Company” or “Seller”) and David Strebinger, an individual (“Buyer”), each a
“Party” and collectively the “Parties”, upon the following premises:

 

BACKGROUND

 

WHEREAS, on September 10, 2013, certain stockholders of the Company entered into
stock purchase agreements with certain purchasers (collectively, the
“Purchasers”) pursuant to which the Purchasers purchased an aggregate of
12,824,875 shares of the Company’s common stock for the aggregate amount of
$275,000 (the “Purchase Agreement”);

 

WHEREAS, the Purchase Agreement also contemplated Buyer and the Company entering
into an agreement to affect the spin-off of the Company’s pre-Purchase Agreement
operations, assets and liabilities to the Buyer; and

 

WHEREAS, the Company desires to sell and transfer to Buyer and Buyer desires to
purchase and acquire from Seller, the Assets (as defined below), on such terms
and subject to the conditions hereinafter set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises, warranties and
covenants set forth herein, the Parties hereto hereby agree as follows:

 

1. Purchased Assets. Seller hereby sells, assigns, transfers, conveys and
delivers to Buyer ON AN “AS IS” “WHERE IS” BASIS, and Buyer hereby accepts and
purchases, all of Seller’s right, title and interest in and to all intellectual
property associated with the pre-Purchase Agreement business of the Company,
including, without limitation, all domain names, programming code and mobile
technology platforms (the “Assets”).

 

2. Assumption of Liabilities.

 

(a) As consideration for the purchase of the Assets, Buyer hereby assumes, and
agrees to perform, and otherwise pay, satisfy and discharge all existing and
future liabilities and obligations in relation to the Assets including all
accounts payable and accrued liabilities, accrued expenses, deferred revenues
and notes payable (including those notes payable to the Buyers) existing on the
date hereof (the “Assumed Liabilities”). Seller also agrees to assign any and
all claims, causes of action, and affirmative defenses which it ever had, now
has, or hereafter may have, whether currently known or unknown relating to the
Assumed Liabilities to Buyer.

 

(b) As further consideration for the purchase of the Assets, Buyer hereby
assumes, and agrees to perform, and otherwise pay, satisfy and discharge all
existing and future liabilities and obligations in relation to the Assets
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including (a) all liabilities of Seller for
transfer, sales, use, and other non-income taxes arising in connection with the
consummation of the transactions contemplated hereby, and (b) all liabilities
and obligations of Seller under the agreements, contracts, leases, licenses, and
other arrangements referred to in the definition of Assets, including but not
limited to any claims, debts, expenses, liabilities, and claims or legal fees
whatsoever associated with or incurred as a result of such Assumed Liabilities
(collectively, the “Assumed Liability Expenses”), and that Buyer will forever
indemnify and hold harmless the Company against such Assumed Liabilities and any
Assumed Liability Expenses following the closing.

 

3. Further Assurances. Seller hereby covenants that it will, whenever and as
reasonably requested by Buyer and at Seller’s sole cost and expense, do,
execute, acknowledge and deliver any and all such other and further acts, deeds,
assignments, transfers, conveyances, confirmations, powers of attorney and any
instruments of further assurance, approvals and consents as Buyer may reasonably
require in order to complete, insure and perfect the transfer, conveyance and
assignment to Buyer of all the right, title and interest of Seller in and to the
Assets.

 

 

 

 

4. Seller Makes no Representations or Warranties. Seller’s interest in the
Assets and obligations under the Assumed Liabilities are being acquired and
assumed by the Buyer on an AS IS WHERE IS basis and the Seller makes no
representations as to the Assets, the Assumed Liabilities or any other matter.

 

5. Confidential Information. The Company shall use its commercially reasonable
efforts to insure that all confidential information which the Company or any of
its respective officers, directors, employees, counsel, agents, investment
bankers, or accountants (each, a “Company Party”) may now possess or may
hereafter create or obtain relating to the financial condition, results of
operations, businesses, properties, assets, liabilities, or future prospects of
Buyer and/or, any affiliate thereof, or any customer or supplier thereof or of
any such affiliate shall not be published, disclosed, or made accessible by any
of them to any other person or entity at any time or used by any of them;
provided, however, that the restrictions of this sentence shall not apply (i) as
may be required by law, (ii) as may be necessary or appropriate in connection
with the enforcement of this Agreement, or (iii) to the extent the information
shall have otherwise become publicly available, through no improper action of
any Company Party.

 

6. Miscellaneous.

 

(a) Since a breach of the provisions of this Agreement could not adequately be
compensated by monetary damages, any Party shall be entitled, in addition to any
other right or remedy available to him, her or it, to an injunction restraining
such breach or a threatened breach and to specific performance of any such
provision of this Agreement, and in either case no bond or other security shall
be required in connection therewith, and the Parties hereby consent to the
issuance of such an injunction and to the ordering of specific performance.

 

(b) The covenants, agreements, representations, and warranties contained in or
made pursuant to this Agreement shall survive any delivery of the consideration
described herein.

 

(c) This Agreement sets forth the entire understanding of the Parties with
respect to the subject matter hereof, supersedes all existing agreements between
them concerning such subject matter, and may be modified only by a written
instrument duly executed by each Party.

 

(d) The provisions of this Agreement shall be binding upon and inure to the
benefit of the Parties hereto, and their respective successors and assigns (if
not a natural person) and his assigns, heirs, and personal representatives (if a
natural person).

 

(e) If any provision of this Agreement is invalid, illegal, or unenforceable,
the balance of this Agreement shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances.

 

(f) The headings in this Agreement are solely for convenience of reference and
shall be given no effect in the construction or interpretation of this
Agreement.

 

(g) All representations, warranties and agreements in this Agreement shall
survive the closing until the expiration of the applicable statute of
limitations.

 

(h) This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the Parties and delivered
to the other Party, it being understood that all Parties need not sign the same
counterpart. Facsimile execution and delivery of this Agreement is legal, valid
and binding execution and delivery for all purposes. This Agreement shall be
governed in all respects, including validity, interpretation and effect, by the
internal laws of the State of Nevada, without regard to the conflicts of law
principles thereof.

 

 

 

 

(i) This Agreement may not be amended except by an instrument in writing signed
by each of the Parties hereto. This Agreement constitutes the entire agreement
of the Parties with respect to the subject matter hereof and supersedes in its
entirety any other agreement relating to or granting any rights with respect to
the subject matter hereof.

 

(j) Each Party acknowledges that its legal counsel participated in the
preparation of this Agreement and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting Party
shall not be applied in the interpretation of this Agreement to favor any Party
against the other. In this Agreement, the word “include”, “includes”,
“including” and “such as” are to be construed as if they were immediately
followed by the words, without limitation.

 

(k) In this Agreement words importing the singular number include the plural and
vice versa; words importing the masculine gender include the feminine and neuter
genders. The word “person” includes an individual, body corporate, partnership,
trustee or trust or unincorporated association, executor, administrator or legal
representative.

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

  BUYER:         /s/ David Strebinger         SELLER:         Gold Torrent, Inc.
        By: /s/ Ryan Hart   Name: Ryan Hart   Title: President

 

 

 

 